         Case 4:20-cr-00006-BMM Document 63 Filed 10/05/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


  UNITED STATES OF AMERICA,                      Case No. CR 20-06-GF-BMM

                   Plaintiff,
                                                            ORDER
  vs.

  JEFFREY ALLEN DABB

                 Defendant.

        The Defendant, Jeffrey Allen Dabb, through his counsel, moved this Court for

leave to withdraw his motion to revoke the detention order issued by Magistrate

Johnston on September 15, 2020, (Doc. 57), and for an order vacating the hearing on

that motion presently set for Monday, October 5, 2020, at 10:00a.m. The

Government does not object. For good cause appearing, IT IS HEREBY ORDERED

that the Defendant’s motion to revoke the detitanation order entered on September

15, 2020 (Doc. 57) is WITHDRAWN. IT IS FURTHER ORDERED that the hearing

on the motion set for October 5, 2020, at 10:00a.m is VACATED.

        DATED this 5th day of October, 2020.
